--------------------------------------------------------------------------------

Exhibit 10.2

FORM OF GUARANTEE AND PLEDGE AGREEMENT

THIS GUARANTEE AND PLEDGE AGREEMENT (this “Agreement”), made as of June __,
2009, is between SIU LING CHAN (the “Pledgor”) and the secured parties
identified on the signature pages hereto (each a “Secured Party” and,
collectively, the “Secured Parties”).

RECITALS

A.

This Agreement is being delivered pursuant to the Securities Purchase Agreement,
dated June 5, 2009, among China Biologic Products, Inc. (the “Company”), the
Pledgor and the Secured Parties (the “Purchase Agreement”).  Capitalized terms
used herein but defined shall have the meaning given to such terms in the
Purchase Agreement.

B.

The Pledgor is the legal and beneficial owner of the shares of common stock of
the Company described on Exhibit A hereto, as may be amended by any Pledge
Amendment (the “Pledged Shares”).

C.

In order to secure the obligations of the Company under the Transaction
Documents (as defined below), the Pledgor has agreed to pledge to the Secured
Parties all her present and future rights, title and interest in, to and under
the Pledged Shares in accordance with the term of this Agreement.

D.

Contemporaneously with the execution and delivery of this Agreement, the Company
will be entering into with and/or delivering to the Secured Parties the (i)
Notes; (ii) Warrants; and (iii) Registration Rights Agreement (each as defined
below). This Agreement, the Purchase Agreement, Notes, Warrants, Registration
Rights Agreement and other Security Documents are sometimes hereinafter
collectively referred to as the “Transaction Documents.”

AGREEMENT

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Pledgor hereby agrees with the Secured Parties as follows:

1.

Defined Terms.  Terms defined in the UCC (defined below) that are not otherwise
defined in this Agreement or in the Purchase Agreement are used in this
Agreement as defined in the UCC.  The following terms shall have the meanings
specified below:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 promulgated by
the United States Securities and Exchange Commission pursuant to the Securities
Act of 1933.

“Agent” has the meaning ascribed to the term in Section 11.

“Agreement” has the meaning ascribed to the term in the in introductory
paragraph of this Agreement.

--------------------------------------------------------------------------------

“Business Day” means any day except Saturday, Sunday and any day which shall be
(a) a United States federal legal holiday, (ii) a day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close, or (iii) a PRC legal holiday.

“Cash Distributions” has the meaning ascribed to such term in Section 5(b).

“Closing Date” has the meaning ascribed to such term defined in Section 2.1 of
the Purchase Agreement.

“Code” means the 2000 Official Text of the Uniform Commercial Code or, with
respect to any Collateral outside of the United States, the equivalent body of
laws in such non-U.S. jurisdiction that provides rights substantially comparable
to the terms contained herein regarding the perfection of the Secured Parties’
Liens on the Collateral in the U.S.

“Collateral” means the (i) Pledged Shares and (ii) all dividends, interest and
other sums which are or may become payable in respect of the Pledged Shares to
any Person in its capacity as shareholder of, or holder of any equity interest
in, such shares, including without limitation the right to receive any and all
such sums and all claims in respect of any default in paying such sums, and all
forms of remittance of such sums.

“Company” has the meaning set forth in paragraph A of the recitals herein.

“Enforcement Action” has the meaning ascribed to such term in Section 11(a).

“Enforcement Event” means an Event of Default or any failure by the Company or
Pledgor to fully pay or perform any Guaranteed Obligation when due.

“Escrow Account” has the meaning ascribed to such term in Section 5(b).

“Event of Default” has the meaning ascribed to the term defined in Section 15(a)
of the Notes.

“GAAP” means U.S. generally accepted accounting principles.

“Guarantee” means the Pledgor’s guarantee of the Guaranteed Obligations under
Section 2 hereof.

“Guaranteed Obligations” has the meaning ascribed to such term in Section 2.

“Holder” has the meaning ascribed to such term in Section 9(c).

“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.

 “Majority Secured Parties” has the meaning ascribed to the term in Section 11.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition of Pledgor (b) the ability of Pledgor to perform her obligations under
this Agreement, (c) the ability of the Secured Parties to enforce any material
obligations of Pledgor under this Agreement; or (d) the validity or priority of
the Secured Parties' security interests in and Liens on the Collateral and the
continued effectiveness and enforceability thereof.

2

--------------------------------------------------------------------------------

“New York Courts” has the meaning ascribed to such term in Section 12(g).

 “Notes” means the 3.8% Convertible Notes Due 2011 issued to the Secured Parties
pursuant to the Purchase Agreement.

 “Person” means an individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Pledge Amendment” has the meaning ascribed to such term in Section 5(a).

“Pledge Shares” has the meaning set forth in paragraph B of the recitals herein.

“Pledgor”“” has the meaning ascribed to the term in the in introductory
paragraph of this Agreement.

 “Power of Attorney” has the meaning ascribed to such term in Section 10(j).

 “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Purchase Agreement” has the meaning set forth in paragraph A of the recitals
herein.

“Registration Rights Agreement” means the Registration Rights Agreement entered
into among the Company and the Secured Parties pursuant to the Purchase
Agreement.

“Representatives” has the meaning ascribed to such term in Section 11.

“Secured Party” and “Secured Parties” have the meanings ascribed to such terms
in the introductory paragraph of this Agreement.

“Securities Distributions” has the meaning ascribed to such term in Section
5(a).

“Transaction Documents” has the meaning set forth in paragraph D of the recitals
herein.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York or in any other jurisdiction as the context may require.

3

--------------------------------------------------------------------------------

“Warrants” means the common stock purchase warrants issued to the Secured
Parties, pursuant to the Purchase Agreement.

2.

Guarantee.

(a)

The Pledgor unconditionally and irrevocably guarantees to the Secured Parties
the full and prompt payment and performance when due, whether at maturity or
earlier (by reason of acceleration, redemption, default or otherwise) and at all
times thereafter, of all of the obligations of the Company and the Pledgor under
the Transaction Documents, including (i) any interest or expenses accruing or
arising after the commencement of any case with respect to the Company under the
United States Bankruptcy Code or any other bankruptcy or insolvency law (whether
or not such interest or expenses are allowed or allowable as a claim in whole or
in part in such case) and (ii) the due and punctual payment and performance by
the Pledgor of her obligations and liabilities under, arising out of, or in
connection with this Agreement including, without limitation, any expenses
payable pursuant to Section 9 hereof (all of the foregoing being hereinafter
referred to collectively as the “Guaranteed Obligations”).

(b)

The Guarantee shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(i)

any extension, renewal, settlement, compromise, waiver or release in respect of
any obligation of the Company under any Transaction Document, by operation of
law or otherwise;

(ii)

any modification or amendment of or supplement to any Transaction Document;

(iii)

any release, impairment, non-perfection or invalidity of any direct or indirect
security for any obligation of the Company under any Transaction Document;

(iv)

any change in the corporate existence, structure or ownership of the Company or
any of its subsidiaries, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting the Company or any of its assets or any resulting
release or discharge of any obligation of the Company under any Transaction
Document;

(v)

the existence of any claim, set-off or other right that the Pledgor may have at
any time against the Company or the Secured Parties, whether in connection with
the Transaction Documents or any unrelated transactions; provided that nothing
herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim;

(vi)

any invalidity or unenforceability relating to or against the Company for any
reason of any Transaction Document, or any provision of applicable law or
regulation purporting to prohibit the payment by the Company of any obligation
under any Transaction Document; or

(vii)

any other act or omission to act or delay of any kind by the Company or any
other party to any Transaction Document, the Secured Parties, or any other
circumstance whatsoever that might, but for the provisions of this clause (vii),
constitute a legal or equitable discharge of or defense to any obligation of the
Pledgor hereunder.

4

--------------------------------------------------------------------------------

(c)

The Pledgor irrevocably waives acceptance hereof, presentment, demand, protest
and any notice not provided for herein, as well as any requirement that at any
time any action be taken by any Person against the Company.

(d)

If acceleration of the time for payment by the Company of any obligation under
any Transaction Document is stayed by reason of the insolvency or receivership
of the Company or otherwise, all obligations otherwise subject to acceleration
under the terms of any Transaction Document shall nonetheless be payable by the
Pledgor hereunder forthwith on demand by the Secured Parties.

(e)

If any Guaranteed Obligation is not paid promptly when due, the Secured Parties
and their Affiliates are authorized, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by the Secured Parties or their Affiliates to or for the credit or the account
of the Pledgor against the obligations of the Pledgor under this Agreement,
irrespective of whether or not the Secured Parties shall have made any demand
thereunder and although such obligations may be unmatured. The rights of the
Secured Parties under this subsection are in addition to all other rights and
remedies (including other rights of set-off) that the Secured Parties may have.

(f)

The Guarantee is a continuing guarantee, shall be binding on the Pledgor and her
successors and assigns, and shall be enforceable by the Secured Parties. If all
or part of the Secured Parties’ interest in any Guaranteed Obligation is
assigned or otherwise transferred, the transferor’s rights under the Guarantee,
to the extent applicable to the Guaranteed Obligation so transferred, shall
automatically be transferred with such Guaranteed Obligation.

(g)

The liability of the Pledgor under the Guarantee shall be limited to an
aggregate amount equal to the largest amount that would not render the Guarantee
subject to avoidance under Section 548 of the United States Bankruptcy Code or
any comparable provisions of applicable law.

3.

Pledge.  As collateral security for the prompt and complete payment and
performance when due of all of the Guaranteed Obligations, the Pledgor hereby
pledges, assigns, hypothecates, transfers, delivers and grants to the Secured
Parties a lien on and security interest in all of her present and future rights,
title and interest in and to, whether now existing or hereafter coming into
existence, the Collateral provided that with any reduction in the outstanding
principal amount of the Notes (whether due to repayment or conversion of any
portion of the Notes), (a) the number of Pledged Shares in the Collateral shall
be reduced proportionately, and (b) the amount of cash dividends (if any) in the
Collateral shall be reduced proportionately and the excess amount shall be
released to the Pledgor, but in no event shall the sum of the amount of cash
dividends (if any) and the market value of the Pledged Shares held in the Escrow
Account be reduced to below the sum of the outstanding principal amount of the
Notes and any accrued but unpaid interest.

5

--------------------------------------------------------------------------------

4.

Representations and Warranties of the Pledgors.  The Pledgor represents and
warrants jointly and severally to the Secured Parties that:

(a)

The Pledgor is the record and beneficial owner of, and has good and marketable
title to, the Pledged Shares and such interests are and will remain free and
clear of all pledges, liens, security interests and other encumbrances and
restrictions whatsoever, except Liens created by this Agreement.

(b)

The Pledgor (i) has all requisite power and authority (A) to own her property
and assets unless the absence of such would not result in a Material Adverse
Effect and (B) to execute this Agreement and to pledge the Collateral to the
Secured Parties; and (ii) has duly executed and delivered this Agreement.

(c)

This Agreement is a legal, valid and binding obligation of the Pledgor
enforceable against the Pledgor in accordance with its terms, except as limited
by applicable bankruptcy, insolvency, moratorium, reorganization and other
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings at
law or in equity).

(d)

The Pledgor is the legal and beneficial owner of the Collateral pledged by it
hereunder, free of any and all Liens in favor of any other Person, except the
Liens created by this Agreement.

(e)

The Pledgor holds no options, warrants or other agreements with respect to the
Pledged Shares and there are no outstanding options, warrants or other
agreements with respect to the Pledged Shares other than as provided in the
Transaction Documents.

(f)

No consent, approval or authorization of or designation or filing with any
federal, state or other governmental authority or regulatory body on the part of
the Pledgor is required in connection with the execution, delivery and
performance of this Agreement or the granting of Liens in the Collateral by the
Pledgor, for the benefit of the Secured Parties, or for the exercise by the
Secured Parties of the rights provided for in this Agreement.

(g)

The execution, delivery and performance of this Agreement by the Pledgor will
not violate any material provision of (i) any applicable law or regulation
binding on the Pledgor, (ii) any order, judgment, writ, award or decree of any
court, arbitrator or governmental authority, domestic or foreign binding on the
Pledgor, (iii) the organizational documents of the Company, (iv) any securities
issued by the Company, or (v) any mortgage, indenture, lease, contract, or other
agreement, instrument or undertaking to which the Pledgor is a party or that
purports to be binding upon the Pledgor or upon any of her  assets, and will not
result in the creation or imposition of any material Lien on any of the assets
of the Pledgor except as contemplated by this Agreement.

(h)

The pledge, assignment and delivery of the Collateral pursuant to this Agreement
creates a valid Lien on the Collateral in favor of the Secured Parties, subject
to no other Liens nor to any agreement purporting to grant to any third party
any Liens in the property or assets of the Pledgor that would include the
Collateral.  The Pledgor covenants and agrees that she  will defend all of the
right, title and interest of the Secured Parties in and to the Collateral, for
the benefit of the Secured Parties, against the claims and demands of all
Persons whomsoever.

6

--------------------------------------------------------------------------------

5.

Dividends, Distributions, etc.  

(a)

If, while this Agreement is in effect, the Pledgor shall become entitled to
receive or shall receive any certificate representing the Pledged Shares
(including, without limitation, any certificate representing a distribution in
connection with any reclassification, increase or reduction of capital, or
issued in connection with any reorganization, merger or consolidation), or any
warrants, options or rights, whether as an addition to, in substitution for, or
in exchange for the Pledged Shares (the “Securities Distributions”), the Pledgor
agrees to accept the same as the Secured Parties’ agent and to hold the same in
trust for the Secured Parties, and to deliver the same forthwith to the Secured
Parties in the exact form received, with the endorsement of the Pledgor when
necessary, to be held by the Secured Parties as additional collateral security
for the Guaranteed Obligations.  The Pledgor shall promptly deliver to the
Secured Parties (i) a pledge amendment, duly executed by the Pledgors, in
substantially the form of Exhibit B hereto (a “Pledge Amendment”) with respect
to any Securities Distributions, and (ii) any financing statements and control
agreements (or amendments thereto) as reasonably requested by the Secured
Parties.  The Pledgor hereby authorizes the Secured Parties to attach each
Pledge Amendment to this Agreement.

(b)

All sums of money and property so paid or distributed in respect of the Pledged
Shares (the “Cash Distributions”) that are received by the Pledgor shall, until
paid or delivered to the Escrow Account (defined below) or the Secured Parties
directly, be held by the Pledgor in trust as additional collateral security for
the Guaranteed Obligations.

(c)

The Pledgor shall promptly deposit such Cash Distributions into an escrow
account (the “Escrow Account”) pursuant to the terms of an escrow agreement to
be entered into among the Pledgor, the Secured Parties and an escrow agent.

6.

Voting Rights in the Pledged Shares.  

(a)

The Pledgor shall be entitled, subject to the other provisions hereof, so long
as no Enforcement Event has occurred and is continuing, to vote or consent with
respect to the Pledged Shares and to otherwise exercise the incidents of
ownership thereof in any manner not inconsistent with this Agreement or the
Transaction Documents.

(b)

Subject to Section 12(e) hereof, any or all of the Collateral held by the
Secured Parties hereunder may, if an Enforcement Event has occurred and is
continuing, be registered in the name of the Secured Parties or their nominee,
and the Secured Parties or their nominee may during the continuation of such
Enforcement Event and without notice exercise all voting and corporate rights at
any meeting with respect to the Pledged Shares and exercise any and all rights
of conversion, exchange, subscription or any other rights, privileges or options
pertaining to any of the Pledged Shares, for the benefit of the Secured Parties,
as if the Secured Parties or their nominee were the absolute owner thereof,
including, without limitation the right (i) to vote in favor of, and to exchange
at their reasonable discretion any and all of the Collateral upon the merger,
consolidation, reorganization, recapitalization or other readjustment with
respect to the Company or (ii) upon the exercise by the Company or the Secured
Parties, of any right, privilege or option pertaining to any of the Collateral,
and in connection therewith, to deposit and deliver any and all of the
Collateral with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as the Secured Parties may
determine, all without liability except to account for property actually
received by the Secured Parties, but the Secured Parties shall have no duty to
exercise any of the aforesaid rights, privileges or options and shall not be
responsible for any failure to do so or delay in so doing unless due to their
gross negligence or willful misconduct.

7

--------------------------------------------------------------------------------

(c)

In furtherance of the foregoing, in connection with the delivery of the
certificates evidencing the Pledged Shares, the Pledgor shall execute and
deliver to the Secured Parties an executed irrevocable stock power in the form
of Exhibit C hereto with respect to such certificates which stock power shall be
exercisable immediately upon the occurrence and during the continuance of an
Enforcement Event.  After the occurrence and during the continuance of an
Enforcement Event and upon the reasonable request of the Secured Parties, the
Pledgor agrees to deliver to the Secured Parties such further evidence of such
irrevocable proxy or such further irrevocable proxies to vote the Pledged Shares
as the Secured Parties may reasonably request.

7.

Remedies.

(a)

Upon the occurrence and during the continuance of an Enforcement Event, provided
that the Secured Parties shall have given the Pledgor advance notice of at least
15 days, the Secured Parties, without demand of performance or other demand or
advertisement of any kind (except the notice specified below of time and place
of public or private sale and except as otherwise required by applicable law) to
or upon the Pledgor or any other Person (all and each of which demands and/or
advertisements are hereby expressly waived), may take one or more of the
following actions:

(i)

collect, receive, appropriate and realize upon the Collateral, or any part
thereof;

(ii)

demand, sue for, collect or receive any money or property at any time payable to
or receivable by the Pledgor on account of all or any part of the Collateral;

(iii)

cause any action at law or suit in equity or other proceeding to be instituted
and prosecuted to collect or enforce any Guaranteed Obligations or rights
hereunder or included in the Collateral, including specific enforcement of any
covenant or agreement contained herein or in the Transaction Documents, or
foreclose or enforce the security interest in all or any part of the Collateral
granted herein, or to enforce any other legal or equitable right vested in it by
this Agreement or by law, and/or may forthwith incur expenses, including
reasonable attorneys’ fees, consultants’ fees, and other costs appropriate to
the exercise of any right or power under this Agreement;

(iv)

sell, assign, give an option or options to purchase, contract to sell or
otherwise dispose of and deliver the Collateral, or any part thereof, in one or
more portions at public or private sale or sales or transactions, at any
exchange, broker’s board or at any of the Secured Parties’ offices or elsewhere
upon such terms and conditions as the Secured Parties may reasonably deem
advisable and at such prices as it may reasonably deem best, for any combination
of cash and/or securities or other property or on credit or for future delivery
without assumption of any credit risk, with the right to the Secured Parties
upon any such sale or sales, public or private, to purchase, the whole or any
part of the Collateral so sold free of any claim or right of any kind
whatsoever.

8

--------------------------------------------------------------------------------

(b)

The Secured Parties shall apply the net proceeds of any collection, recovery,
receipt, appropriation, realization, sale or disposition, after deducting all
costs and expenses of every kind incurred therein or incidental to the
safekeeping of any and all of the Collateral, including reasonable attorneys’
fees and expenses, to the payment, in whole or in part, of the Guaranteed
Obligations in such order (unless a court of competent jurisdiction shall
otherwise direct) as the Secured Parties may elect.  Only after so paying over
such net proceeds and after the payment by the Secured Parties of any other
amount required by any provision of applicable law, including, without
limitation, Section 12-504(1)(c) of the UCC, need the Secured Parties account
for the surplus, if any, to the Pledgor.

(c)

The Secured Parties agree to give Pledgor at least 15 days’ notice of the time
and place of any public sale and that such notice shall constitute commercially
reasonable notification of such matter. If a private sale or other intended
disposition is to take place after a public sale, then such sale or disposition
may not occur unless the Secured Parties shall have provided the Pledgor with
notice of such intended sale or disposition (“Private Sale Notice”) and the
Pledgor shall have the right, exercisable within 15 days after receipt of the
Private Sale Noice, of first refusal to purchase the Collateral being sold or
disposed of. The Pledgor hereby acknowledges that the price at which the
Collateral may have been sold at a private sale may be less than the price that
might have been obtained at a public sale or may be less than the aggregate
amount of the Guaranteed Obligations, even if the Secured Parties accepts the
first offer received and does not offer the Collateral to more than one offeree.

(d)

In addition to the rights and remedies granted to the Secured Parties in this
Agreement, the Secured Parties shall have all the rights and remedies of secured
parties under the UCC.

(e)

The Secured Parties agree that payment and satisfaction of any obligations of
the Company under the Transaction Documents shall be made by the Secured Parties
only from the Collateral and not from any other assets of the Pledgor.  For the
avoidance of doubt, the Pledgor shall have no personal liability with respect to
the Guaranteed Obligations or any obligation of the Company under any
Transaction Document.

(f)

Any action or proceeding to enforce this Agreement may be taken by the Secured
Parties either in the Pledgor’s name or in the Secured Parties' name, as the
Secured Parties may deem necessary.  To the fullest extent permitted by
applicable law, the Pledgor hereby agrees that she shall not invoke any law
relating to the marshalling of Collateral which might cause delay in or impede
the enforcement of Secured Parties' rights under this Agreement or under any
other instrument creating or evidencing any of the Guaranteed Obligations or
under which any of the Guaranteed Obligations are outstanding or by which any of
the Guaranteed Obligations is secured or payment thereof is otherwise assured,
and, to the fullest extent permitted by applicable law, the Pledgor hereby
irrevocably waives the benefits of all such laws (including any right to a
marshalling of assets or a sale or inverse order of alienation).

9

--------------------------------------------------------------------------------

8.

No Disposition, Liens, etc.

(a)

Without the prior written consent of the Secured Parties or as permitted by this
Agreement or the Transaction Documents, the Pledgor agrees that she will not
sell, assign, transfer, exchange, or otherwise dispose of, or grant any option
with respect to, any of the Collateral, nor shall she create, incur or permit to
exist any Lien on any of the Collateral, or any interest therein, or any
proceeds thereof, except for the Liens granted pursuant to this Agreement.

(b)

The Pledgor shall not (i) file or suffer to be on file, or authorize or permit
to be filed or to be on file, in any jurisdiction, any financing statement or
like instrument with respect to any of the Collateral in which the Secured
Parties are not named as the secured party, or (ii) cause or permit any Person
other than the Secured Parties to have “control” (as defined in Sections 8-104
and 8-106 of the UCC) over any part of the Collateral.

(c)

The Pledgor shall pay her indebtedness and other obligations promptly and in
accordance with their terms and pay and discharge promptly when due, all taxes,
assessments and governmental charges or levies imposed upon her income or
profits or in respect of her property, before the same shall become delinquent
or in default, as well as all lawful claims for labor, materials and supplies or
otherwise that, if unpaid, might give rise to a Lien upon such properties or any
part thereof; provided that such payment and discharge shall not be required
with respect to any such tax, assessment, charge, levy or claim so long as the
validity or amount thereof shall be contested in good faith by appropriate
proceedings and  such contest operates to suspend collection of the contested
obligation, tax, assessment or charge and enforcement of a Lien.

(d)

Without at least 30 days’ prior written notice to the Secured Parties, the
Pledgor shall not (i) change her location (as defined in Section 12-307 of the
UCC), (ii) change her name from the name shown as her current legal name on the
signature pages hereto, or (iii) agree to or authorize any modification of the
terms of any item of Collateral that would result in a change thereof from one
UCC category to another such category (such as from a general intangible to
investment property), if the effect thereof would be to result in a loss of
perfection of, or diminution of priority for, the security interests created
hereunder in such item of Collateral, or the loss of control (within the meaning
of Sections 8-104 and 8-106 of the UCC) over such item of Collateral.

(e)

Without the prior written consent of the Secured Parties, the Pledgor agrees
that she will not vote to enable, and will not otherwise permit the Company to
(i) issue any securities in exchange or substitution for the Pledged Shares
other than to the Pledgor, or (ii) dissolve, liquidate or retire any of the
Pledged Shares.

10

--------------------------------------------------------------------------------

(f)

The Pledgor shall perform and comply, in all material respects, with all
obligations and conditions on her part to be performed under this Agreement, the
other Transaction Documents and with respect to the Collateral.

9.

Further Assurances.

(a)

Concurrently with the execution herewith, the Pledgor shall deliver or cause to
be delivered to the Secured Parties all certificates or instruments evidencing
the Pledged Shares, and the Secured Parties shall have sole possession and
control of such certificates and instruments until this Agreement is terminated.
 All such certificates or instruments shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance acceptable to the Secured
Parties.

(b)

The Pledgor shall, from time to time, at her  expense, promptly execute and
deliver all further instruments and documents, and take all further action, that
may be reasonably necessary or desirable, or that the Secured Parties may
reasonably request, in order to perfect and protect the assignment and security
interest granted or intended to be granted hereby or to enable the Secured
Parties to exercise and enforce their rights and remedies hereunder with respect
to any Collateral.  Without limiting the generality of the foregoing, the
Pledgor shall: (i) deliver any additional Collateral or any part thereof to the
Secured Parties as the Secured Parties may request, or, if any such Collateral
shall be evidenced by a note or other instrument, deliver to the Secured Parties
such note or other instrument duly endorsed without recourse, all accompanied by
such duly executed instruments of transfer or assignment as the Secured Parties
may request, and in form and substance satisfactory to the Secured Parties and
(ii) execute and file such financing or continuation statements, or amendments
thereto, and such other instruments, endorsements or notices, as may be
necessary or desirable or as the Secured Parties may reasonably request, in
order to perfect and preserve the assignments and security interests granted or
purported to be granted hereby.

(c)

If, at any time and from time to time, any Collateral (including any certificate
or instrument representing or evidencing any Collateral) is in the possession of
a Person other than the Secured Parties (a “Holder”), then the Pledgor shall
immediately, at the Secured Parties' option, either cause such Collateral to be
delivered into the Secured Parties' possession, or cause such Holder to enter
into a control agreement, in form and substance satisfactory to the Secured
Parties, and take all other steps deemed necessary by the Secured Parties to
perfect the security interest of the Secured Parties in such Collateral, all
pursuant to Section 12-106 and Section 12-313 of the UCC or other applicable law
governing the perfection of the Secured Parties' security interest in the
Collateral in the possession of such Holder.

(d)

The Pledgor shall cause her equity interests to be evidenced by and remain
“certificated securities” as defined in Article 8 of the UCC.  

(e)

The Pledgor at any time and from time to time, files in any filing office in any
UCC jurisdiction any initial financing statements and amendments thereto that
(a) describe the Collateral in a manner consistent with the description of the
Collateral as set forth in Exhibit A to this Agreement or in any Pledge
Amendment, as the case may be and (b) provide any other information required by
part 5 of Article 9 of the UCC of any applicable jurisdictions for the
sufficiency or filing office acceptance of any financing statement or amendment,
including whether the Pledgor is an organization, the type of organization and
any organizational identification number issued to the Pledgor.  The Pledgor
agrees to furnish any such information to the Secured Parties promptly upon the
Secured Parties’ request.  

11

--------------------------------------------------------------------------------

(f)

The Pledgor shall pay all filing, registration and recording fees and all
re-filing, re-registration and re-recording fees, and all reasonable expenses
incident to the execution and acknowledgment of this Agreement, any assurance,
and all federal, state, county and municipal stamp taxes and other taxes,
duties, imports, assessments and charges arising out of or in connection with
the execution and delivery of this Agreement, any agreement supplemental hereto,
any financing statements, and any reasonable instruments of further assurance.

(g)

Release and Termination.  This Agreement as well as the Guarantee and Liens
granted hereunder shall terminate, and the Collateral shall be returned upon the
effectiveness of the release of this Agreement as a Security Document pursuant
to, and in accordance with the Purchase Agreement.  Upon such termination and
release, the Secured Parties shall deliver the documents and take such further
actions to evidence and otherwise give effect to such termination and release
and, subject to any sale or other disposition by the Secured Parties of the
Collateral or other property pursuant to this Agreement, shall return to the
Pledgor the Collateral and any other property then held pursuant to this
Agreement as part of the collateral security for the Guaranteed Obligations,
except to the extent required under the UCC and other applicable law.

(h)

Survival of Representations.  All representations and warranties of the Pledgor
contained in this Agreement shall survive the execution and delivery of this
Agreement.

(i)

Expenses.  The Pledgor shall upon demand pay to the Secured Parties all
reasonable expenses, including the reasonable fees and expenses of attorneys,
accountants, consultants or other experts and agents that the Secured Parties
may retain in connection with (i) the custody, preservation or sale of,
collection from, or other realization upon, any of the Collateral, (ii) the
exercise or enforcement of any of the rights and remedies of the Secured Parties
hereunder or (iii) the failure of the Pledgor to perform or observe any of the
provisions hereof.

(j)

Secured Parties Appointed Attorney-In-Fact.  On the Closing Date, the Pledgor
shall execute and deliver to the Secured Parties, a power of attorney (the
“Power of Attorney”) substantially in the form attached hereto as Exhibit D.
 The power granted pursuant to the Power of Attorney is a power coupled with an
interest and shall be irrevocable until this Agreement is terminated.  The
powers conferred on the Secured Parties, under the Power of Attorney are solely
to protect the Secured Parties’ interests (for the benefit of the Secured
Parties) in the Collateral and shall not impose any duty upon any Secured Party
to exercise any such powers.  The Secured Parties agree that (a) they shall not
exercise any power or authority granted under the Power of Attorney unless an
Event of Default has occurred and is continuing, and (b) the Secured Parties
shall account for any moneys received by the Secured Parties in respect of any
foreclosure on or disposition of Collateral pursuant to the Power of Attorney,
provided that none of the Secured Parties shall have any duty as to any
Collateral, and the Secured Parties shall be accountable only for amounts they
actually receive as a result of the exercise of such powers.  NONE OF THE
SECURED PARTIES OR THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR REPRESENTATIVES SHALL BE RESPONSIBLE TO THE PLEDGOR FOR ANY ACT OR
FAILURE TO ACT UNDER ANY POWER OF ATTORNEY OR OTHERWISE, EXCEPT  IN RESPECT OF
DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION, NOR FOR ANY
PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

12

--------------------------------------------------------------------------------

10.

Limitation on Duty in Respect of Collateral.  Beyond the exercise of reasonable
care in the custody and preservation thereof, the Secured Parties shall have no
duty as to any Collateral in their possession or control or in the possession or
control of any agent or bailee or any income therefrom or as to the preservation
of rights against prior parties or any other rights pertaining thereto. The
Secured Parties shall be deemed to have exercised reasonable care in the custody
and preservation of the Collateral in their possession or control if such
Collateral is accorded treatment substantially equal to that which it accords
their own property, and shall not be liable or responsible for any loss or
damage to any Collateral, or for any diminution in the value thereof, by reason
of any act or omission of any agent or bailee selected by the Secured Parties in
good faith, except to the extent that such liability arises from the Secured
Parties’ gross negligence or willful misconduct.

11.

Agents and Representatives.  The remedies provided in Section 7 herein shall
only be exercised or otherwise enforced with the written consent of Secured
Parties holding at least 66-2/3% of the outstanding aggregate principal amount
of the Guaranteed Obligations (“Majority Secured Parties”). The Majority Secured
Parties may appoint an agent (the “Agent”) that, at the direction of Majority
Secured Parties, shall have the right to exercise any right or remedy of the
Secured Parties, on behalf of all Secured Parties, under this Agreement,
including, without limitation, all rights and remedies of a secured party under
the Code. If an Agent is so appointed:

(a)  

At the direction of the Majority Secured Parties, the Agent shall proceed with
the enforcement of the Secured Parties' rights against the Collateral for the
benefit of the Secured Parties under the Notes. Any repossession, sale or
distribution of proceeds of Collateral shall be accomplished as required by this
Agreement, the other Transaction Documents and applicable law. The Agent is
authorized to exercise all rights and remedies of the Secured Parties under the
Transaction Documents, provided that, absent exigent circumstances where action
is determined by the Agent to be necessary to protect Collateral, the Agent
shall not proceed to enforce the Secured Parties' rights and remedies against
the Collateral or the Pledgor by foreclosure, judicial action or the like
(“Enforcement Action”), unless and until directed to do so by the Majority
Secured Parties. Unless the Agent shall request further guidance or consents,
any direction by the Majority Secured Parties to begin Enforcement Action may
merely state that the Agent shall begin enforcement, and need not specify the
manner in which enforcement should proceed. Once the Agent receives an
enforcement direction from the Majority Secured Parties, all decisions as to how
to proceed to enforce the Secured Parties' rights and remedies, including,
without limitation, the methods and timing of proceeding, may be made by the
Agent in its good faith business judgment, with such consultation with the
Secured Parties as the Agent in its sole discretion deems reasonable under the
circumstances. In the event of one or more foreclosure sales, the Agent shall
have the right to bid in the claim of each Secured Party on behalf of each
Secured Party in respect of its respective Note.                      

13

--------------------------------------------------------------------------------

(b)  

Unless consented to by all of the Secured Parties, no Secured Party shall,
except through the Agent, collect, take possession of, foreclose upon, or
exercise any rights or remedies with respect to the Collateral or the Pledgor,
judicially or non-judicially, in order to satisfy or collect any Guaranteed
Obligations or attempt to do any of the foregoing.

(c)

If the Collateral is acquired by the Agent by foreclosure sale or otherwise, at
the option of the Agent, title may be taken in the name of the Agent or in the
name of a corporation affiliated with the Agent or other nominee designated by
the Agent, in any case, for the ratable benefit of the Secured Parties subject
to the terms of this Agreement. Although the Agent shall consult with the
Secured Parties as to the general operation and disposition of any Collateral
for which title has been acquired through foreclosure or otherwise, the consent
of the Secured Parties shall not be required for matters and decisions by the
Agent relating to the management, operation, or repair of the Collateral so
acquired.                      

(d)

The costs of repossession, sale, possession and management (including, without
limitation, any costs of holding any Collateral the title to which is acquired
by the Agent on behalf of the Secured Parties), and distribution pursuant to
Section 7 herein shall be an obligation of the Pledgor, and to the extent the
Pledgor does not cover such costs, shall be borne Pro Rata by the Secured
Parties until repaid by the Pledgor. Each Secured Party shall reimburse the
Agent for its Pro Rata share of all such costs promptly upon demand. Without
limiting any obligations of any Secured Party to reimburse the Agent as
contained herein, in the event of the Pledgor’s failure to pay taxes,
assessments, insurance premiums, claims against the Collateral or any other
amount required to be paid by the Pledgor pursuant to any Transaction Documents,
the Agent may (but shall not be obligated to) advance amounts necessary to pay
the same, and each Secured Party agrees to reimburse the Agent promptly upon
demand for its Pro Rata share of any such payments, provided Agent has advanced
such amounts with the approval of the Majority Secured Parties. “Pro Rata”
means, as to any Secured Party at any time, (a) with respect to the Guaranteed
Obligations, the percentage equivalent at such time of (i) such Secured Party's
aggregate unpaid Guaranteed Obligations amount under the Notes, divided by (ii)
the combined aggregate unpaid Guaranteed Obligations amount of all Notes of all
Secured Parties.

12.

Miscellaneous.

(a)

Entire Agreement.  The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

14

--------------------------------------------------------------------------------

(b)

Notices.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section prior to 5:00 p.m. (Central time) on a Business Day, (ii) the next
Business Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section on a
day that is not a Business Day or later than 5:00 p.m. (Central time) on any
date and earlier than 11:59 p.m. (Central time) on such date, (iii) the Business
Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.  The address for such notices and communications
shall be as follows:

If to the Pledgor:

To the address set forth under the Pledgor’s name on the signature pages hereof;

 

 

with a copy (for
informational
purposes only) to:

Pillsbury Winthrop Shaw Pittman LLP

2300 N. Street NW

Washington, DC  20037

Tel: +1 202 663-8158

Fax: +1 202 663-8007

Attention: Louis A. Bevilacqua

 

 

If to the Secured Parties:

To the address set forth under the Secured Parties’ names on the signature pages
hereof;

 

 

with a copy (for
informational
purposes only) to:

Jones Day

30th Floor, Shanghai Kerry Centre

1515 Nanjing Road West

Shanghai 200040, China

Tel: +86 21 2201-8061

Fax: +86 21 5298-6569
Attention: Alex Zhang

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

(c)

Amendments; Waivers.  No provision of this Agreement may be waived or amended
except in a written instrument signed by the Pledgor and the Secured Parties.
 No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.

(d)

Construction.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.  The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.  This Agreement shall be
construed as if drafted jointly by the parties, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement or any of the Transaction Documents.

15

--------------------------------------------------------------------------------

(e)

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns.  Each party
hereto may assign any or all of their rights and obligations under this
Agreement provided such assignee agrees in writing to be bound, with respect to
the provisions hereof that apply to such party.

(f)

No Third-Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person except as expressly provided herein.

(g)

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof that would apply any other
law.  Each party agrees that all Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective Affiliates, employees or agents) may be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”).  Each party hereto hereby irrevocably submits to the
non-exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of the any
of the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

(h)

Survival.  The representations, warranties, agreements and covenants contained
herein shall survive the execution and delivery of this Agreement.

(i)

Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or electronic transmission of portable document format
(pdf), such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile signature page or signature electronically
transmitted in pdf were an original thereof.

16

--------------------------------------------------------------------------------

(j)

Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

[SIGNATURE PAGES ON FOLLOWING PAGES]

 

 

 

 

 

 

 

17

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the date first above written.

  PLEDGOR:      

By:
                                                                                            
SIU LING CHAN

         

Address for Notice:

     

c/o China Biologic Products, Inc.
No. 14 East Hushan Road

 

Tai’an City, Shandong Province

 

271000, People’s Republic of China  

 

Attention: Mrs. Siu Ling Chan

   

[SIGNATURE PAGE FOR SECURED PARTIES ON NEXT PAGE]

 

--------------------------------------------------------------------------------

Signature Page to Guarantee and Pledge Agreement

      SECURED PARTIES:           [PURCHASER]       By:
                                                                                         
  Name:
Title:           Address for Notice:  
                                                                                                
 
                                                                                                
 
                                                                                                

[SIGNATURE PAGE OF SECURED PARTIES CONTINUES ON NEXT PAGE]




Signature Page to Guarantee and Pledge Agreement

--------------------------------------------------------------------------------

 

  [PURCHASER]       By:
                                                                                         
  Name:
Title:           Address for Notice:  
                                                                                                
 
                                                                                                
 
                                                                                                

 

Signature Page to Guarantee and Pledge Agreement

--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF PLEDGED SHARES

Issuer

Pledgor

No. of Shares of the
Company’s Common
Stock

China Biologic Products, Inc.

SIU LING CHAN

3,000,000













--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]
PLEDGE AMENDMENT

This Pledge Amendment, dated as of ___________________ is delivered pursuant to
Section 5 of the Pledge Agreement referred to below.  The undersigned hereby
agrees that this Pledge Amendment may be attached to the Guaranty and Pledge
Agreement, dated as of June __, 2009 between the undersigned and the Purchasers
party thereto (the “Pledge Agreement”; capitalized terms defined therein being
used herein as therein defined) and that the common stock listed on this Pledge
Amendment shall be deemed to be part of the Collateral and shall secure all
Guaranteed Obligations.

Issuer

Pledgor

No. of Shares of Common Stock

           


_________________________

 

By:
                                                                                                           
Title: 
                                                                                                       







--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

IRREVOCABLE STOCK POWER

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
______________________, 3,000,000 shares of Common Stock, par value $0.0001, of
China Biologic Products, Inc., a Delaware corporation (the “Company”),
represented by Certificate(s) No.: _____________, and hereby irrevocably
constitutes and appoints as attorney any duly authorized officer or other
authorized person of the Company to transfer the said stock on the books of the
Company with full power of substitution in the premises.

Date: ________________________

By:_________________________________
SIU LING CHAN










--------------------------------------------------------------------------------

EXHIBIT D

POWER OF ATTORNEY

This Power of Attorney is executed and delivered by Siu Ling Chan (“Pledgor”) to
the Secured Parties (as defined in the Pledge Agreement) (collectively, the
“Attorney”), under a Securities Purchase Agreement and a Guarantee and Pledge
Agreement (the “Pledge Agreement”), both dated as of June __, 2009, and other
related documents (the “Transaction Documents”).  No person to whom this Power
of Attorney is presented, as authority for Attorney to take any action or
actions contemplated hereby, shall be required to inquire into or seek
confirmation from the Pledgor as to the authority of Attorney to take any action
described below, or as to the existence of or fulfillment of any condition to
this Power of Attorney, which is intended to grant to Attorney unconditionally
the authority to take and perform the actions contemplated herein, and the
Company irrevocably waives any right to commence any suit or action, in law or
equity, against any person or entity which acts in reliance upon or acknowledges
the authority granted under this Power of Attorney.  The power of attorney
granted hereby is coupled with an interest, and may not be revoked or canceled
by the Pledgor without Attorney's written consent.

Pledgor hereby irrevocably constitutes and appoints Attorney (and all officers,
employees or agents designated by Attorney), with full power of substitution, as
Pledgor’s true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of Pledgor and in the name of Pledgor or in its
own name, from time to time in Attorney's discretion, to take any action and to
execute any instrument that the Secured Parties deems reasonably necessary or
advisable to accomplish the purposes of the Guarantee and Pledge Agreement,
including, without limitation, to receive, endorse and collect all instruments
made payable to the Pledgor representing any dividend, interest payment or other
distribution in respect of the Collateral (as defined in the Guarantee and
Pledge Agreement) and to give full discharge for the same, when and to the
extent permitted by this Power of Attorney. Pledgor hereby ratifies, to the
extent permitted by law, all that said Attorney shall lawfully do or cause to be
done by virtue hereof.

IN WITNESS WHEREOF, Pledgor has executed this Power of Attorney this ___ day of
_________, 2009.

 

                                                                                           
Siu Ling Chan







--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF PLEDGED SHARES

Issuer

Pledgor

No. of Shares of the
Company’s Common
Stock

China Biologic Products, Inc.

SIU LING CHAN

3,000,000













--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]
PLEDGE AMENDMENT

This Pledge Amendment, dated as of ___________________ is delivered pursuant to
Section 5 of the Pledge Agreement referred to below.  The undersigned hereby
agrees that this Pledge Amendment may be attached to the Guaranty and Pledge
Agreement, dated as of June __, 2009 between the undersigned and Purchasers
party thereto (the “Pledge Agreement”; capitalized terms defined therein being
used herein as therein defined) and that the common stock listed on this Pledge
Amendment shall be deemed to be part of the Collateral and shall secure all
Guaranteed Obligations.

Issuer

Pledgor

No. of Shares of Common Stock

           


_________________________

 

By:
                                                                                                           
Title:
                                                                                                        




--------------------------------------------------------------------------------

EXHIBIT C

FORM OF


IRREVOCABLE STOCK POWER

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
______________________, 3,000,000 shares of Common Stock, par value $0.0001, of
China Biologic Products, Inc., a Delaware corporation (the “Company”),
represented by Certificate(s) No.: _____________, and hereby irrevocably
constitutes and appoints as attorney any duly authorized officer or other
authorized person of the Company to transfer the said stock on the books of the
Company with full power of substitution in the premises.

Date: ________________________

                                                                                           
Siu Ling Chan







--------------------------------------------------------------------------------

EXHIBIT D

POWER OF ATTORNEY

This Power of Attorney is executed and delivered by Siu Ling Chan (“Pledgor”) to
the Secured Parties (as defined in the Pledge Agreement) (collectively, the
“Attorney”), under a Securities Purchase Agreement and a Guarantee and Pledge
Agreement (the “Pledge Agreement”), both dated as of June __, 2009, and other
related documents (the “Transaction Documents”).  No person to whom this Power
of Attorney is presented, as authority for Attorney to take any action or
actions contemplated hereby, shall be required to inquire into or seek
confirmation from the Pledgor as to the authority of Attorney to take any action
described below, or as to the existence of or fulfillment of any condition to
this Power of Attorney, which is intended to grant to Attorney unconditionally
the authority to take and perform the actions contemplated herein, and the
Company irrevocably waives any right to commence any suit or action, in law or
equity, against any person or entity which acts in reliance upon or acknowledges
the authority granted under this Power of Attorney.  The power of attorney
granted hereby is coupled with an interest, and may not be revoked or canceled
by the Pledgor without Attorney's written consent.

Pledgor hereby irrevocably constitutes and appoints Attorney (and all officers,
employees or agents designated by Attorney), with full power of substitution, as
Pledgor’s true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of Pledgor and in the name of Pledgor or in its
own name, from time to time in Attorney's discretion, to take any action and to
execute any instrument that the Secured Parties deems reasonably necessary or
advisable to accomplish the purposes of the Guarantee and Pledge Agreement,
including, without limitation, to receive, endorse and collect all instruments
made payable to the Pledgor representing any dividend, interest payment or other
distribution in respect of the Collateral (as defined in the Guarantee and
Pledge Agreement) and to give full discharge for the same, when and to the
extent permitted by this Power of Attorney. Pledgor hereby ratifies, to the
extent permitted by law, all that said Attorney shall lawfully do or cause to be
done by virtue hereof.

IN WITNESS WHEREOF, Pledgor has executed this Power of Attorney this ___ day of
_________, 2009.

 

 

                                                                                           
Siu Ling Chan








 

--------------------------------------------------------------------------------